Citation Nr: 1452214	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-46 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a back disability for the period beginning May 23, 2008, and in excess of 40 percent for the period beginning February 5, 2014.

2.  Entitlement to an evaluation in excess of 20 percent for a hip disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left lower extremity nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Roanoke, Virginia.  Jurisdiction of this case now resides with the VA RO in Roanoke, Virginia.

The issues currently on appeal were previously before the Board in December 2013 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that on remand the Veteran was granted an increased evaluation for her back disability.  As this was not considered a full grant of the benefit sought on appeal, the issue remains on appeal and the Board has rephrased the issue accordingly.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  For the period beginning May 23, 2008, the Veteran's back disability has been manifested by, at worst, forward flexion to 45 degrees with pain on motion, and for the period beginning February 5, 2014, the Veteran's back disability has been manifested by, at worst, forward flexion to 30 degrees with pain on motion.

2.  The Veteran's hip disability has been manifested by, at worst, flexion to 20 degrees with pain on motion.

3.  The Veteran's left lower extremity nerve disability has been manifested by, at worst, moderate incomplete paralysis of the sciatic nerve and femoral nerve.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's back disability for the period beginning May 23, 2008, and in excess of 40 percent for the period beginning February 5, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for an evaluation of 30 percent for the Veteran's hip disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Codes 5019, 5242 (2014).

3.  The criteria for an evaluation of 20 percent for the Veteran's left lower extremity nerve disability have been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520, 8526 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back and Nerve Disability

In an April 2008 treatment record the Veteran reported back pain and spasms.  The treatment provider noted that the Veteran had full range of motion of the spine with pain during movement.

An October 2008 treatment note showed flexion "to ankles," extension to 30 degrees and "side bending" to 45 degrees.  Reflexes of the left Achilles tendon were 1+ while other reflexes were normal.

In a November 2008 VA examination the Veteran reported pain at a level of 8 out of 10 that would occur spontaneously and was managed with pain medication.  The Veteran reported no incapacitation.

Range of motion was flexion to 45 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees with pain throughout.  The combined range of motion was 195 degrees.  The examiner noted intervertebral disc syndrome as well as sensory deficit of the left lateral leg, left dorsal foot, left lateral foot, and left back of thigh.  The examiner noted that the peripheral nerve most likely involved was the external cutaneous nerve of the thigh.

In an August 2011 treatment note EMG results showed abnormal results in the left posterior tibialis.

In a February 2014 VA examination the Veteran reported pain in the lower back with radiation down the left leg into her toes with flare-ups that impacted function and required self-prescribed "bed rest."  The Veteran also reported a history of spinal injections, and prescriptions for muscle relaxers and pain pills.

The Veteran's range of motion was flexion to 30 degrees, extension to 10 degrees and bilateral lateral flexion to 10 degrees, with pain at the endpoints.  The Veteran refused the bilateral lateral rotation examination.  Without such measurements it is impossible to determine the combined range of motion.  Thus, the Board will only consider the Veteran's limitation of flexion from the February 2014 examination.

The examiner noted no additional limitation after repetitive-use testing.  The Veteran's muscle strength, deep tendon reflexes and sensory examination were normal.  She was unable to perform the straight leg raise tests.

The examiner noted moderate symptoms of left lower extremity radiculopathy, in particular pain, which included involvement of the femoral nerve and sciatic nerve on the left side.  The examiner noted intervertebral disc syndrome with no incapacitating episodes.

Importantly, the examiner also noted that the Veteran's "range of motion [appears] to be inconsistent with objective findings on imaging and I would question the validity of the values for rating purposes."

Such statements from an examiner only provide evidence against this case.

The Board stresses the importance of the examiner's statement and notes that insincerely reporting symptoms in a VA examination can affect the Veteran's credibility in other aspects of the Veteran's appeal, even regarding issues that are unrelated to her back.

Back Disability

The Veteran's back disability has been evaluated as 20 percent disabling for the period beginning May 23, 2008, and 40 percent disabling for the period beginning February 5, 2014, under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 uses the General Rating Formula for Diseases of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

The Board finds that for the period beginning May 23, 2008, an evaluation in excess of 20 percent is not warranted, and for the period beginning February 5, 2014, an evaluation in excess of 40 percent is not warranted.

The Board notes that there are indications that the Veteran has intervertebral disc syndrome, however the Veteran has submitted no medical evidence suggesting incapacitating episodes.  Thus, the Board will not consider an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

During the period from May 23, 2008, to February 4, 2014, the Veteran's range of motion was, at worst 45 degrees (as noted in the November 2008 VA examination).  In order to warrant a higher evaluation of 40 percent, flexion must be limited to 30 degrees.  At no point during this period on appeal did the Veteran exhibit such symptoms.  

The Board notes that when seeking treatment from a VA physician in April and October 2008 the Veteran did not exhibit any limitation of motion.  However, in November 2008 the Veteran's range of motion was significantly limited.  Generally, the Board finds treatment records to be more accurate representations of symptoms when compared with evaluations for compensation purposes.  However, given the Veteran's consistent and long-standing reports of pain, the Board will give the Veteran the benefit of the doubt.

For the period beginning February 5, 2014, the Veteran's range of motion was, at worst, flexion to 30 degrees.  In order to warrant a higher evaluation of 50 percent there must be unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, at no point has the Veteran exhibited, or reported such symptoms.

Again, the Board notes that the examiner noted that "the range of motion [appears] to be inconsistent with objective findings on imaging and I would question the validity of the values for rating purposes."  As the RO has already granted an increased evaluation of 40 percent, the Board will give the Veteran the benefit of the doubt.

Left Lower Extremity Nerve Disability

The Veteran's left lower extremity nerve disability has been evaluated as 10 percent disabling under Diagnostic Code 8526 for incomplete paralysis of the femoral nerve.

Under Diagnostic Code 8526, disability evaluations of 10, 20 and 30 percent are assignable for incomplete paralysis of the femoral nerve, which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the femoral nerve, as manifested by paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

After a review of the evidence, the Board finds that the Veteran's nerve disability is productive of moderate impairment.  As discussed above, as early as October 2008 the Veteran had reduced reflexes of +1 for the left Achilles tendon.  The November 2008 VA examination noted sensory deficit of the left lateral leg, dorsal foot, lateral foot and back of thigh.  An August 2011 EMG showed abnormal results.  Further, the February 2014 VA examination noted moderate left lower extremity symptoms of radiculopathy.  Accordingly, the Board finds that the Veteran's symptoms are productive of a moderate nerve disability and a 20 percent evaluation, but no higher, is warranted.

The Board has considered evaluations under alternative Diagnostic Codes.  In the November 2008 VA examination the examiner identified the most likely affected nerve as the external cutaneous nerve of the thigh, the August 2011 EMG identified the posterior tibialis nerve, and the February 2014 VA examiner noted that the femoral nerve and sciatic nerve were involved.

The external cutaneous nerve of the thigh is evaluated under Diagnostic Code 8529.  Mild or moderate symptoms warrant a noncompensable evaluation and severe symptoms to complete paralysis warrant a 10 percent evaluation.

The posterior tibial nerve is evaluated under Diagnostic Code 8525.  Disability evaluations of 10 and 20 percent are assignable for incomplete paralysis of the posterior tibial nerve, which is mild/moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

A schedular maximum evaluation of 30 percent disabling is warranted for complete paralysis of the posterior tibial nerve, as manifested by: paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.

The sciatic nerve is evaluated under Diagnostic Code 8520.  Disability evaluations of 10, 20, 40 and 60 percent are assignable for incomplete paralysis of the sciatic nerve, which is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A schedular maximum evaluation of 80 percent disabling is warranted for complete paralysis of the sciatic nerve, as manifested by: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Based on moderate symptoms, a higher evaluation is not warranted under Diagnostic Code 8529, 8525 or 8520.  Further, separate evaluations are not warranted as the examiners have not identified separate symptoms that are attributable to disabilities of separate nerves.  Thus, an additional evaluation would be for the same symptoms and would be considered pyramiding, which, as discussed above, is not permitted by law.  

Thus, the Board finds that 8526 is an appropriate Diagnostic Code for evaluation purposes and an evaluation of 20 percent for a left lower extremity nerve disability is warranted.

Hip Disability

The Veteran's hip disability has been evaluated as 20 percent disabling under Diagnostic Code 5019-5252.  Diagnostic Code 5019 evaluates bursitis as degenerative arthritis, or in other words by limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Diagnostic Code 5252 evaluates limitation of motion of the thigh.  Evaluations of 10, 20, 30 and 40 percent disabling are warranted for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.

Alternative Diagnostic Codes also address limitation of the thigh or hip.  

Diagnostic Code 5250 provides for an evaluation for ankylosis of the hip.  

Diagnostic Code 5251 provides a 10 percent evaluation for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation for either limitation of rotation for the affected leg (cannot toe-out more than 15 degrees), or limitation of adduction (cannot cross legs), and a 20 percent evaluation for limitation of abduction of the thigh (motion lost beyond 10 degrees).

In an April 2008 treatment record the Veteran complained of pain in her left hip and a VA physician noted that the Veteran's left hip was tender to palpation, she had pain from active and passive motion and her range of motion was normal.

In a June 2008 VA examination the Veteran reported constant pain of 9 on a scale of 10.  She also noted that her hip would lock up and she had shooting pains into her leg.  

Her range of motion was flexion to 30 degrees with pain and extension, adduction, abduction and external and internal rotation limited to 10 degrees with pain.  The examiner noted that the Veteran was additionally limited with repetition by pain, fatigue, lack of endurance and incoordination.  Her x-rays were within normal limits.

In an August 2011 treatment note the examiner noted that range of motion tests were refused because of hip pain.

In a November 2012 VA examination the Veteran had flexion to 20 degrees with pain, extension to 0 degrees with pain, abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross her legs and rotation limited such that she could not toe-out more than 15 degrees.  The Veteran was unable to perform repetitive use testing because of pain.

In a February 2014 VA examination the Veteran declined to have her left hip examination for limitation of range of motion because it was painful.  The examiner noted that "when sitting in chair during the interview her left hip was flexed to at least 90 degrees."  

As discussed above, the examiner also noted that the Veteran's "range of motion [for her back appears] to be inconsistent with objective findings on imaging and I would question the validity of the values for rating purposes."

The Veteran's own actions in the February 2014 VA examination provided highly probative evidence against her claim.

Nonetheless, while there is significant evidence against this claim, and other claims, as cited above, such facts do not always support the denial of the claim.  The Board finds that an evaluation of 30 percent for the Veteran's hip disability is warranted, but no higher.  In the November 2012 VA examination, the Veteran had flexion to 20 degrees, which warrants a 30 percent evaluation under Diagnostic Code 5252.  A higher evaluation is warranted for limitation of flexion to 10 degrees. At no point has the Veteran exhibited such symptoms.  As noted, the February 2014 VA examination report and opinion does not provide a basis for a higher evaluation.

The Board notes that an alternative Diagnostic Code would not provide the Veteran with a higher evaluation.

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back, hip and left lower extremity nerve disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the back and hip specifically provide for disability ratings based on limitation of motion and pain on motion, and the schedular rating criteria for the left lower extremity nerve disability specifically consider numbness, weakness and pain radiating into the left lower extremity.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In this regard, as noted above, there is significant factual evidence against this case.  In any event, it is important for the Veteran to understand that without some problems associated with her disabilities the current evaluations (and the grant) could not be justified, let alone a higher evaluation.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including pain, pain on motion of the back, hip and left lower extremity, tenderness to palpation and difficulties with repetitive motion.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its June and October 2008 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a back, hip and left lower extremity nerve disability.  VA provided the Veteran with examinations in June 2008, November 2008, November 2012 and February 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

The Board notes that the February 2014 VA examiner did not complete the VA peripheral nerves examination because there was no evidence of lateral femoral cutaneous nerve syndrome.  The examiner explained that the Veteran's left lower extremity pain was from a pinched nerve rather than peripheral nerve problems and that her symptoms could be evaluated under her back disability.  As discussed above, the examiner fully described the neurological symptoms associated with her back disability in the February 2014 back examination.  Thus, the Board finds that the February 2014 VA back examination sufficiently evaluated the Veteran's left lower extremity nerve disability.

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Beyond the above, the Board's findings have been based, in part, on the Veteran's long-standing and consistent reports of significant pain in the back, left hip and left lower extremity.  Further examinations may be need in the future to determine if these evaluations are based on accurate information.  In any event, at this time the Board gives the Veteran the benefit of the doubt regarding the nature and extent of her problems with these disabilities. 

ORDER

An evaluation in excess of 20 percent for the period beginning May 23, 2008, and an evaluation in excess of 40 percent for the period beginning February 5, 2014, for the Veteran's back disability is denied.

An evaluation of 30 percent for the Veteran's hip disability is granted.

An evaluation of 20 percent for the Veteran's left lower extremity nerve disability is granted.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


